DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Sweden on 25 April 2019. It is noted, however, that applicant has not filed a certified copy of the Swedish application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siebers (US Patent Application Publication No. 2017/0202127 A1) in view of Boydens et al. (WO 2018/206683 A1).
Regarding claim 1, Siebers ‘127 discloses an agricultural plough arrangement comprising:
an agricultural work vehicle (“towing vehicle” per para. 0005);
a plough implement (1) connected to the agricultural work vehicle and comprising at 5least one ground engaging tool (4, 4’); and
at least one actuator mechanism (25) that is configured to move the at least one ground engaging tool laterally with respect to the agricultural work vehicle.
	Regarding claim 1, Siebers ‘127 fails to teach a control unit.  Boydens et al. ‘683 discloses a control unit that is configured to:
receive field-data indicative of conditions of a field across which the 10agricultural plough arrangement is being moved (p. 10, lines 15-27) ; and
automatically determine an actuator-control-signal for an actuator mechanism based on the field-data, wherein the actuator-control-signal is for moving the at least one ground engaging tool with respect to the agricultural work vehicle on the basis of the field-data received (p. 13, line 29 – p. 14, line 5).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of Siebers such that it would have included a control unit as suggested by Boydens.  The motivation for making the modification would have been to facilitate autonomous control of the plough implement.

20Regarding claim 3, in the combination of Siebers and Boydens, Boydens teaches the field-data comprising one or more of:
ground-contour-data associated with current or previous ground-contours of the field across which the plough implement is being moved (“field map data stored in a memory device” per p. 10, line 25);
obstacle-data associated with current or previous obstacle locations within the field 25across which the plough implement is being moved (“presence of one or more objects” per p. 14, lines 1-5); and
soil-density data associated with current or previous density of soil within the field across which the plough implement is being moved (p. 3, lines 12-25; and p. 4, lines 15-27).  
Regarding claim 4, in the combination of Siebers and Boydens, the ground-contour-data 30comprises lateral-contour-data that is representative of lateral contours of the field across which the plough implement is being moved.  
Regarding claim 5, in the combination of Siebers and Boydens, Boydens discloses the lateral-contour-data comprises averaged contour data that is averaged over the width of the plough implement (p. 4, lines 19-24).  
Regarding claim, in the combination of Siebers and Boydens, Boydens teaches a plurality of candidate-field-data stored in a database and automatically determining the actuator-control-signal includes:
receiving location data of the plough implement within the field;

Regarding claim 7, in the combination of Siebers and Boydens, Boydens discloses the control unit is configured to retrieve and/or calculate a desired lateral arrangement of the plough implement with respect to the agricultural vehicle on the basis of the field-data (p. 4, lines 19-24; and p. 14, lines 23-26).  
Regarding claim 8, in the combination of Siebers and Boydens, Boydens teaches the control unit configured to determine a current lateral arrangement of the plough implement with respect to the agricultural vehicle and compare the current lateral arrangement to a desired lateral arrangement, and wherein the control unit is configured to set the actuator-control signal 15to cause a lateral adjustment of the plough implement with respect to the agricultural work vehicle if a difference between the current and the desired lateral arrangement exceeds or falls below a predetermined threshold value 
Regarding claim 9, in the combination of Siebers and Boydens, the control unit of Boydens is 20configured to set the actuator-control-signal such that the plough implement is moved up a slope (p. 3, line 19), relative to the agricultural work vehicle, if the agricultural plough arrangement is moved across the slope.  
Regarding claim 10, in the combination of Siebers and Boydens 10, Boydens teaches the control unit is 25configured to set the actuator-control-signal such that the plough implement is moved laterally away from an obstacle that is being approached by the agricultural plough arrangement (p. 14, lines 1-5).  
Regarding claim 11, in the combination of Siebers and Boydens, Siebers teaches the actuator mechanism 30includes one or more of:

a plough width adjustment mechanism that is configured to yaw a main frame of the plough implement.  
Regarding claim 12, in the combination of Siebers and Boydens, Siebers teaches the  at least one actuator mechanism is configured to move a main frame of the plough implement laterally with respect to the agricultural work vehicle.  
5	Regarding claims 13 and 14, the method steps recited therein are inherent to use of the arrangement taught by the combination of Siebers ‘127 and Boydens et al. ‘683.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
28 September 2021